Quillian, Justice.
While the main case in which the appeal is entered is of an equitable nature, one of its facets was a suit on a promissory note. The appeal taken by only one of the defendants and his enumeration of errors bring no question to this court except whether the appellant’s plea seeking to set up purely legal defenses to the suit on the note is subject to general demurrer and whether a third party’s response which merely adopted the appellant’s plea was properly stricken. No question as to the third party’s right to file a response is raised by the enumeration of errors, but the only question presented in reference to the response is whether it set up the purely legal defenses to the suit on the note, which the appellant undertook to set up in his plea. No equitable feature of the main case is before the court for consideration. The ruling of Woods v. State of Ga., 219 Ga. 503 (133 SE2d 865), is: “Whether a case is *820within the equity jurisdiction of the Supreme Court is determined not by the issues therein at any time during the case’s pendency in the trial court but by the issues brought here for review.” In the circumstances related, the Court of Appeals has jurisdiction of the case and it is accordingly transferred to that court.
Submitted February 16, 1966
Decided February 23, 1966.
Harold Karp, A. Tate Conyers, for appellant.
Lipshuts, Macey, Zusmann & Sikes, John M. Sikes, Jr., Charles M. Lokey,, Zack Cravey, Jr., W. Colquitt Carter, Walter W. Calhoun, for appellees.

Transferred to the Court of Appeals.


All the Justices concur.